 



EXHIBIT 10.2
LINN ENERGY, LLC
LONG-TERM INCENTIVE PLAN
RESTRICTED UNIT GRANT AGREEMENT
     This Restricted Unit grant agreement (“Grant Agreement”) is made and
entered into effective as of April 13, 2006, (the “Grant Date”) by and between
LINN ENERGY, LLC, a Delaware limited liability company (together with its
subsidiaries, the “Company”), and Thomas A. Lopus (“Participant”).
     WHEREAS, the Company considers it to be in its best interest that
Participant be given a proprietary interest in the Company and an added
incentive to advance the interests of the Company; and
     WHEREAS, the Company desires to accomplish such objectives by granting
Participant Restricted Units pursuant to the Linn Energy, LLC Long-Term
Incentive Plan, which is attached hereto as Appendix A and incorporated by
reference herein (the “Plan”);
     NOW, THEREFORE, in consideration of the mutual agreements hereinafter set
forth, the parties hereby agree as follows:
     1. Grant of Restricted Units. The Company hereby grants to Participant
Twenty Thousand (20,000) Restricted Units, under and subject to the terms and
conditions of this Grant Agreement and the Plan.
     2. Vesting and Restricted Period. Subject to Sections 4, 5, 6 and 7, the
Restricted Period shall lapse and the applicable number of Restricted Units
shall be deemed vested in full and no longer subject to forfeiture in three
separate tiers, assuming the performance goals applicable to each tier are
achieved and the Participant remains employed with the Company as of the vesting
date. Tiers A and B shall each consist of 6,666 Units. Tier C shall consist of
6,667 Units. Each Tier shall vest as of the later of (i) the date the
Performance Goal for each Tier set forth in the second column of the following
schedule is achieved, and (ii) the date of the required Service Period for each
Tier set forth in the third column of the following schedule:

          Tier   Performance Goal   Service Period     Company annualized      
  distribution rate is at least:     Tier A   $1.92 per unit   March 31, 2007  
        Tier B   $2.30 per unit   March 31, 2008           Tier C   $2.76 per
unit   March 31, 2009          

In the event the Performance Goal applicable to a particular Tier is not met on
or before December 31, 2009, that Tier shall be forfeited as of December 31,
2009.

 



--------------------------------------------------------------------------------



 



     3. General Restrictions. The Restricted Units shall not be assignable or
transferable except as expressly provided in the Plan or by the Committee in its
sole discretion.
     4. Termination by Company other than for Cause. Upon the termination by the
Company of Participant’s service relationship with the Company other than for
Cause (as defined herein and as determined by the Committee in its sole
discretion), the Restricted Period established hereunder shall automatically and
immediately lapse, and the applicable Units shall be deemed vested, to the
extent that the applicable Performance Goals set forth in the schedule under
Section 2 have been met with respect to each Tier on or before the date of
termination. “Cause” shall mean (a) the Participant’s conviction of, or plea of
nolo contendere to, any felony or to any crime or offense causing substantial
harm to any of Linn Energy or its direct or indirect subsidiaries (whether or
not for personal gain) or involving acts of theft, fraud, embezzlement, moral
turpitude or similar conduct; (b) the Participant’s repeated intoxication by
alcohol or drugs during the performance of his duties; (c) malfeasance in the
conduct of Participant’s duties, including, but not limited to, (i) willful and
intentional misuse or diversion of any of the funds of Linn Energy or its direct
or indirect subsidiaries, (ii) embezzlement or (iii) fraudulent or willful and
material misrepresentations or concealments on any written reports submitted to
any of Linn Energy or its direct or indirect subsidiaries; (d) the Participant’s
material failure to perform the duties of the Participant’s employment
consistent with Participant’s position or material failure to follow or comply
with the reasonable and lawful written directives of the Board of the Company;
(e) a material breach of this Agreement; or (vi) a material breach by the
Participant of written policies of the Company concerning employee
discrimination or harassment.
     5. Termination by Participant with Good Reason. Upon the termination by
Participant of Participant’s service relationship with the Company with Good
Reason (as defined herein), the Restricted Period established hereunder shall
automatically and immediately lapse, and the applicable Units shall be deemed
vested, to the extent that the applicable Performance Goals set forth in the
schedule under Section 2 have been met with respect to each Tier on or before
the date of termination. “Good Reason” shall mean any of the following to which
Participant does not consent in writing: (a) a reduction in Participant’s base
salary, or (b) a relocation within two (2) years from April 3, 2006, of the
Employee’s primary place of employment to a location more than 50 miles from
Pittsburgh, Pennsylvania.
     6. Death or Disability. In the case of termination of Participant’s service
relationship with the Company due to death or Disability (as defined herein),
the Restricted Period established hereunder shall automatically and immediately
lapse, and the applicable Units shall be deemed vested, to the extent that the
applicable Performance Goals set forth in the schedule under Section 2 have been
met with respect to each Tier on or before the date of termination. “Disability”
shall mean the determination by a physician selected by the Company that
Participant has been unable to perform substantially Participant’s usual and
customary duties for a period of at least one hundred twenty (120) consecutive
days or a non-consecutive period of one hundred eighty (180) days during any
twelve-month period as a result of incapacity due to mental or physical illness
or disease.
     7. Change of Control. Notwithstanding anything in the Plan to the contrary,
in the event of a Change of Control (as defined in the employment agreement
between the Participant

-2-



--------------------------------------------------------------------------------



 



and the Company, dated April 3, 2006 and as amended), the Restricted Period
established hereunder shall automatically and immediately lapse, and the
applicable Units shall be deemed vested, to the extent that the applicable
Performance Goals set forth in the schedule under Section 2 have been met with
respect to each Tier on or before the date of the Change of Control.
     8. Termination by Company for Cause or by Participant without Good Reason.
In the case of (a) termination by the Company of Participant’s service
relationship with the Company for Cause or (b) termination by Participant of
Participant’s service relationship with the Company without Good Reason and
other than due to Participant’s death or disability, all outstanding Restricted
Units granted hereby shall be automatically and immediately forfeited, and
Participant hereby agrees to undertake any action and execute any document,
instrument or papers reasonably requested by the Company to effect such
forfeiture of Restricted Units resulting from any such termination.
     9. Plan Controlling Document. Unless otherwise defined herein, capitalized
terms shall have the meaning given such terms in the Plan. Participant agrees
that the Plan is the controlling instrument and that to the extent there is any
conflict between the terms of the Plan and this Grant Agreement, the Plan shall
control and be the governing document.
     10. Limited Liability Company Agreement. Participant agrees to be bound by
all applicable provisions of the Company’s limited liability company agreement,
as it may be amended from time to time.
     11. Taxes. The Company and any affiliate thereof are authorized to withhold
from any payment relating to the Restricted Units granted hereby, or any payroll
or other payment to Participant, amounts of withholding and other taxes due or
potentially payable in connection with the Restricted Units granted hereby, and
to take such other action as the Committee may deem advisable to enable the
Company, any affiliate, and Participant to satisfy obligations for the payment
of withholding taxes and other tax obligations relating to the Restricted Units
granted hereby. This authority shall include authority to withhold or receive
Units or other property and to make cash payments in respect thereof in
satisfaction of Participant’s tax obligations, either on a mandatory or elective
basis in the discretion of the Committee.
     12. Issuance of Units. The Company shall not be obligated to issue any
Restricted Units at any time when the Restricted Units have not been registered
under the Securities Act of 1933, as amended, and such other state and federal
laws, rules or regulations as the Company or the Committee deems applicable and,
in the opinion of legal counsel for the Company, there is no exemption from the
registration requirements of such laws, rules or regulations available for the
issuance of such Restricted Units.
     13. Notices. Any notices given in connection with this Grant Agreement
shall, if issued to Participant, be delivered to Participant’s current address
on file with the Company, or if issued to the Company, be delivered to the
Company’s principal offices.
     14. Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of Restricted Units or other property to Participant, or to
Participant’s legal representatives, heirs, legatees or distributees, in
accordance with the provisions hereof, shall, to

-3-



--------------------------------------------------------------------------------



 



the extent thereof, be in full satisfaction of all claims of such persons
hereunder. The Company may require Participant or Participant’s legal
representatives, heirs, legatees or distributees, as a condition precedent to
such payment or issuance, to execute a release and receipt therefor in such form
as it shall determine.
     15. Successors. This Grant Agreement shall be binding upon Participant,
Participant’s legal representatives, heirs, legatees and distributees, and upon
the Company, its successors and assigns.
[Remainder of this page intentionally left blank.]

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Grant Agreement
to be effective as of the day and year first above written.

            LINN ENERGY, LLC
      By:   /s/ Michael C. Linn        Name:   Michael C. Linn        Title:  
President and CEO     

            PARTICIPANT:
         /s/ Thomas A. Lopus         Thomas A. Lopus             

 



--------------------------------------------------------------------------------



 



APPENDIX A
LINN ENERGY, LLC
LONG-TERM INCENTIVE PLAN
(EFFECTIVE AS OF JANUARY 12, 2006)

 